      Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 1 of 17 Page ID #:1



1     Jeffrey B. Isaacs (SBN 117104)
      Jerome H. Friedberg (SBN 125663)
2     ISAACS | FRIEDBERG LLP
      555 South Flower Street, Suite 4250
3     Los Angeles, California 90071
      Phone: (213) 929-5550
4     Facsimile: (213) 955-5794
      Email:     jisaacs@ifcounsel.com
5                jfriedberg@ifcounsel.com
6     Attorneys for Plaintiff James Poe
7
8
9                              UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11   JAMES POE,                                Case No. 2:21-cv-02899
12                    Plaintiff,               COMPLAINT FOR:
13              vs.
                                               (1) INJUNCTIVE RELIEF
14   UNITED STATES OF AMERICA;                     REGARDING UNLAWFUL
     TRACY L. WILKISON,                            SEARCH, SEIZURE AND
15    in her official capacity only;               DEPRIVATION OF
16   KRISTI KOONS JOHNSON,
      in her official capacity only,               PROPERTY;
17
                      Defendants.              (2) RETURN OF PROPERTY
18                                                 PURSUANT TO FEDERAL
19                                                 RULE OF CRIMINAL
                                                   PROCEDURE 41(g);
20
21                                             (3) ORDER REQUIRING
                                                   DISCLOSURE OF COPY OF
22                                                 WARRANT AND RECEIPT OF
23                                                 PROPERTY TAKEN; AND
24                                             (4) DECLATORY RELIEF.
25
                                               DEMAND FOR JURY TRIAL
26
27
28
                                              1
                                          COMPLAINT
     483238.5
      Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 2 of 17 Page ID #:2



1               Plaintiff James Poe alleges as follows:
2               1.    Plaintiff James Poe brings this action against the United States of
3    America (“United States”), Acting United States Attorney for the Central District of
4    California, Tracy L. Wilkison, in her official capacity only, and Assistant Director in
5    Charge of the Los Angeles Field Office of the Federal Bureau of Investigation
6    (“FBI”), Kristi Koons Johnson, in her official capacity only (collectively,
7    “Defendants”), seeking to enjoin and redress the unlawful search, seizure, inspection,
8    and retention of Plaintiff’s property in violation of Plaintiff’s Fourth and Fifth
9    Amendment rights.
10                        JURISDICTION, AUTHORITY AND VENUE.
11              2.    This Court has jurisdiction over this action pursuant to 28 U.S.C.
12   section 1331 and Article III of the United States Constitution in that the United States
13   is a party to this action, and the action involves questions of federal statutory and
14   Constitutional law.
15              3.    This Court has the authority to enjoin the government from engaging in
16   the unlawful search and seizure of property pursuant to Federal Rule of Civil
17   Procedure 65 and the Court’s equitable power to prevent, stop and redress a
18   deprivation of constitutional rights causing irreparable injury. See Elrod v. Burns,
19   477 U.S. 347, 373 (1976); Melendres v. Arpaio, 695 F.2d 990, 1002 (9th Cir. 2012);
20   Nelson v. Nat’l Aeronautics and Space Admin., 530 F.3d 865, 882 (2008).
21              4.    This Court has the authority to order the return of property that was the
22   subject of an unlawful search and seizure, or an otherwise unlawful deprivation,
23   pursuant to Federal Rule of Criminal Procedure 41(g), even in the absence of a
24   criminal proceeding. See United States v. Martinson, 809 F.2d 1364, 1366-67 (9th
25   Cir. 1987).
26              5.    This Court has the authority to order the government to disclose to a
27   property owner a warrant and the receipt of property taken pursuant to Federal Rule
28   of Criminal Procedure 41(f)(1)(C) and Federal Rule of Civil Procedure 65.
                                                2
                                            COMPLAINT
     483238.5
         Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 3 of 17 Page ID #:3



1               6.    This Court has the authority to grant the declaratory relief sought herein
2    pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, and Federal
3    Rule of Civil Procedure 57.
4               7.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1)-
5    (b)(3) because Defendants include the United States and agencies of the
6    United States; because, on information and belief, the individual Defendants sued in
7    their official capacities reside in this district; and because a substantial part of the
8    events and/or omissions giving rise to the claims herein occurred in this district.
9                                             PARTIES.
10   A.         Plaintiff.
11              8.    Plaintiff James Poe is, and at all relevant times was, an individual
12   residing in Los Angeles County, California.1
13              9.    Plaintiff stored valuable property belonging to him in a safe deposit box
14   at US Private Vaults (“USPV”), which was seized by the United States Attorney’s
15   Office for the Central District of California (“USAO”) and the FBI between on or
16   about March 22, 2021 and March 26, 2021, and which property is still being held by
17   Defendants. None of the property is contraband.
18              10.   On information and belief, Defendants are unaware of Plaintiff’s identity
19   and have expressly stated their intention to criminally investigate any USPV safe
20   deposit box holder whose identity they can determine. Plaintiff therefore brings this
21   claim pseudonymously, to protect himself from the risk of criminal investigation and
22   prosecution and from injury, harassment, retaliation and embarrassment. See
23   Does I-XXII v. Advanced Textile Corp., 214 F.3d 1058, 1067-68 (9th Cir. 2000).
24   B.         Defendants.
25              11.   Defendant United States of America is, and at all relevant times was, the
26   United States, its departments, agencies and entities, including those responsible for
27   1
      This complaint uses male pronouns only as a grammatical convenience consistent
     with the reference to James Poe. Plaintiff makes no allegation as to her or his
28   gender.
                                               3
                                       COMPLAINT
     483238.5
      Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 4 of 17 Page ID #:4



1    the Fourth and Fifth Amendment violations and other violations of law alleged in this
2    action.
3               12.   Defendant Tracy L. Wilkison is, and at all relevant times was, the Acting
4    United States Attorney for the Central District of California (the “U.S. Attorney”).
5    The U.S. Attorney has authority over all policies and practices of the USAO, and all
6    actions taken by Assistant United States Attorneys for the Central District of
7    California. Defendant Wilkison is sued in her official capacity only.
8               13.   Defendant Kristi Koons Johnson is, and at all relevant times was, the
9    Assistant Director in Charge of the FBI’s Los Angeles Field Office (the “Assistant
10   Director”). The Assistant Director has authority over the policies and procedures
11   implemented by, and the actions of, FBI agents assigned to the Los Angeles Field
12   Office. Defendant Koons Johnson is sued in her official capacity only.
13                                        RELATED CASE.
14              14.   This case is related to the case pending in this district entitled, John Doe
15   v. United States of America, et al., Case No. 2:21-cv-02803, filed on March 31, 2021,
16   and assigned to United States District Judge Gary R. Klausner (“Case No. 2:21-cv-
17   02803”). The cases are related pursuant to Local Rule 83-1.3, in that: (a) both cases
18   arise from the same or closely related transactions, happenings and events; (b) both
19   cases call for determination of the same or substantially related or similar questions
20   of law and fact; and (c) both cases name the same defendants and essentially seek the
21   same relief, and therefore would entail substantial duplication of effort if heard by
22   different judges.
23              15.   A Notice of Related Case is being filed concurrently herewith.
24                                  FACTUAL ALLEGATIONS.
25   A.         USPV.
26              16.   On information and belief, since 2011, USPV has operated a facility
27   offering private safe deposit boxes for rent to the public at 9182 West Olympic
28   Boulevard in Beverly Hills. There is nothing secretive about the business; it
                                                4
                                            COMPLAINT
     483238.5
      Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 5 of 17 Page ID #:5



1    advertises by prominent signage and by using an elaborate website with detailed
2    information about the services it offers. See https://www.usprivatevaults.com.
3               17.   On information and belief, USPV’s Olympic Boulevard facility houses
4    at least several hundred safe deposit boxes of varying sizes, each secured by its own
5    key. USPV leases these boxes to the public under yearly leases and provides security
6    and insurance for their contents.
7               18.   Notably, USPV does not keep a key to any rented boxes, which means
8    that the only person with the ability to open the box is the renter or the renter’s
9    authorized designee. See https://www.usprivatevaults.com/uspv-vs-bank-safe-
10   deposit-box.
11              19.   According to USPV’s website:
12                         USPV has been operating in Beverly Hills since 2011.
13                         USPV provides several advantages that are unavailable at bank
14                          safety deposit boxes:

15                          o     All USPV boxes are insured. Banks do not offer insurance
                                  for their boxes.
16
                            o     USPV does not hold keys to their clients’ boxes. Banks
17                                do keep a key.
18                          o     USPV is not subject to federal banking rules that could
                                  mandate “bank holidays” or a suspension of withdrawals
19                                in case of an economic crisis.
20                          o     Accessing a box at USPV takes much less time than at a
                                  bank. Indeed, the facility advertises “In & out access in
21                                5 minutes.”
22                          o     USPV boxes are not subject to probate lock out upon the
23                                death of the box owner.

24                          o     USPV offers a wider selection of box sizes than do banks.

25                         Security at USPV is handled by ADT (a publicly traded security
                            company with over $5 billion in revenue, which operates “the
26                          largest network of security professionals in the United States”).
27   https://investor.adt.com/press-releases/press-release-details/2021/ADT-Reports-
28   Fourth-Quarter-and-Full-Year-2020-Results/default.aspx.
                                               5
                                           COMPLAINT
     483238.5
      Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 6 of 17 Page ID #:6



1               20.   On information and belief, the safe deposit boxes USPV offers provide
2    several enhanced privacy and security features, including that:
3                     (a)   USPV identifies its customers by encrypted biometric information
4    in the form of an iris scan and does not use other personal identifying information
5    related to its customers. USPV advertises this feature as an enhanced privacy and
6    security measure that protects against the theft of personal identifying information.
7                     (b)   USPV does not maintain keys to its customers’ safe deposit boxes.
8    Customers maintain all keys to their boxes and access the vault containing their boxes
9    through iris scan or biometric hand geometry scan, which reads the shape of a
10   customer’s hand (as opposed to finger or palm prints).
11                    (c)   USPV offers 24/7 monitoring by the ADT security company
12   through use video at ADT’s central station, as well as motion detectors, heat sensors,
13   and other sophisticated security measures to detect the presence of intruders after
14   regular business hours.
15                    (d)   USPV offers insurance for each safe deposit box up to $500,000
16   per box.
17   B.         Plaintiff Rents a Safe Deposit Box at USPV that is Holding Plaintiff’s
18              Valuable Property.
19              21.   Plaintiff rents a safety deposit box at USPV. Plaintiff was given keys to
20   the box and has maintained control over the box since the commencement of the
21   lease. Plaintiff is current on his lease payments.
22              22.   Plaintiff keeps valuables in the box, including currency. The currency is
23   part of Plaintiff’s savings and for emergency purposes; it is not contraband.
24              23.   Plaintiff’s property was in the box when the government seized control
25   of USPV and all of the safety deposit boxes on or about March 22, 2021. Plaintiff
26   has been unable to enter USPV or access the box since the commencement of the
27   government’s search on the morning of March 22, 2021.
28              24.   Plaintiff has brought and is pursuing this action pseudonymously.
                                                6
                                            COMPLAINT
     483238.5
      Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 7 of 17 Page ID #:7



1    Because, as described further below, the government has announced its intention to
2    criminally investigate every person identified as a USPV box holder, Plaintiff should
3    not be forced to identify himself to the government, and thereby make himself the
4    subject of a criminal investigation, as a condition precedent to the government
5    returning his property, especially as the government had neither probable cause nor a
6    valid warrant to seize that property in the first place. Accordingly, Plaintiff is
7    properly proceeding pseudonymously. See, e.g., Advanced Textile Corp., 214 F.3d at
8    1067-68.
9    C.         The USAO and FBI Search USPV and Seize All Safe Deposit Boxes and
10              Their Contents.
11              25.   At the direction of the USAO, beginning early in the morning on
12   Monday, March 22, 2021, representatives of the United States, including agents with
13   the FBI Los Angeles Field Office, executed a search warrant at USPV.
14              26.   In executing the warrant, the agents closed the parking lot and USPV to
15   the public. See “Federal Investigation Takes Over Beverly Hills Strip Mall,” Beverly
16   Hills Courier (Mar. 25, 2021), available at
17   https://beverlyhillscourier.com/2021/03/25/federal-investigation-takes-over-beverly-
18   hills-strip-mall/ (“The strip mall at the intersection of West Olympic Boulevard and
19   South Palm Drive is hardly something to gawk at—upscale by strip mall standards,
20   but still a strip mall. But since March 22, dozens of local and federal agents have
21   taken over the lot.”).
22              27.   On information and belief, on Tuesday, March 23, when the agents still
23   had not left, counsel for one or more box holders other than Plaintiff visited the site
24   and attempted to speak with an agent to learn whether there was a warrant for his
25   clients’ safe deposit boxes, and, if so, to obtain a copy of the warrant pursuant to
26   Federal Rule of Criminal Procedure 41. A police officer guarding the perimeter
27   carried counsel’s message inside to the agents and returned with a message that no
28   agents would come out to speak with counsel, but that counsel could call a telephone
                                               7
                                           COMPLAINT
     483238.5
      Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 8 of 17 Page ID #:8



1    number that the agents provided. The number provided was the FBI’s general
2    Los Angeles number. Counsel left a voicemail message at that number, but his call
3    was never returned.
4               28.   On information and belief, counsel subsequently learned that Assistant
5    United States Attorney (“AUSA”) Andrew Brown was handling the matter. That
6    same day, another attorney for box holders other than Plaintiff contacted
7    AUSA Brown to attempt (a) to determine whether his client’s safe deposit box(es)
8    had been searched; (b) to determine whether his client’s property had been seized;
9    and (c) in the event either had occurred, to obtain a copy of the warrant pursuant to
10   Rule 41.
11              29.   On information and belief, during the ensuing conversation,
12   AUSA Brown told the attorney the following:
13                         The government is seizing all safe deposit boxes at the site, even
                            though these boxes are separately held by numerous unknown
14                          individuals;
15                         The government will inspect and inventory the contents of every
16                          box and use that information to try to identify every box’s
                            owner(s);
17
                           The government will not read the contents of notebooks or
18                          thumb drives that they find in these boxes;
19                         A search and seizure warrant was served on the owners or
                            management of USPV, but AUSA Brown declined to disclose
20                          either the names of the persons served or their counsel;
21                         The government will not provide the search and seizure warrant
                            to a holder of USPV safe deposit boxes unless and until the
22                          holder identifies himself or herself;
23                         If a holder of a safe deposit box identifies himself or herself, then
24                          the government will commence an investigation of the holder to
                            determine whether he or she came by the contents in his or her
25                          safe deposit boxes legally, and the holder will be required to
                            establish his or her claim to lawful ownership of the property
26                          contained in the boxes; and
27                         The government assumes that all holders of all safe deposit
                            boxes at USPV are engaged in illegal activity, even though the
28                          government does not know the identity of the holders or the
                                                8
                                            COMPLAINT
     483238.5
      Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 9 of 17 Page ID #:9



1                           contents of the boxes.
2               30.   The government thus intends to refuse to return the property of any
3    USPV box holder who refuses to waive his or her Fifth Amendment rights and
4    identify himself or herself to law enforcement as the lessee of a particular box and the
5    owner of its contents.
6               31.   On information and belief, the government intends to subject every
7    USPV box holder to criminal investigation by implementing the following steps:
8                     (a)   Each safe deposit box owner would be required to disclose their
9    identity to the USAO, and to FBI agents acting at the direction of the USAO, to
10   initiate a claim for the return of the contents of his or her safe deposit box.
11                    (b)   Once provided with the box holder’s identity, the USAO intends
12   to open a criminal investigation into that person based upon the USAO’s belief that
13   nobody would utilize the safe deposit boxes at USPV unless they were a “criminal.”
14                    (c)   The government intends to refuse to return the property in a safe
15   deposit box to its owner unless a box holder explains to the USAO how they obtained
16   that property and is able to convince the USAO that it was not related to the
17   commission of a “crime.”
18              32.   As of March 26, 2021, the USPV location is closed and a sign, a true and
19   correct depiction of which is set forth below, is affixed to the door directing safe
20   deposit box holders to use the web link forms.fbi.gov/uspvclaims to “initiate a claim
21   for your US Private Vaults box”:
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                               9
                                           COMPLAINT
     483238.5
     Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 10 of 17 Page ID #:10



1
2
3
4
5
6
7
8
9
10
11              33.   The form located at forms.fbi.gov/uspvclaims, a true and correct
12   depiction of which is set forth below, states: “To make a claim for property stored at
13   U.S. Private Vaults in Beverly Hills, California, please provide the following
14   information. An FBI agent will contact you for additional details.” The form
15   requires entry of first name, last name and contact number for submission:
16
17
18
19
20
21
22
23
24
25
26
27              34.   The form also requires the person submitting it to acknowledge that “it
28   is a federal crime punishable by fine or imprisonment, or both, to knowingly make
                                              10
                                           COMPLAINT
     483238.5
     Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 11 of 17 Page ID #:11



1    any false statements concerning the facts on this form as applicable under the
2    provisions of Title 18, United States Code, Section 1001, et seq.”
3    D.         Plaintiff Is Suffering Ongoing Harm.
4               35.   The safe deposit box containing Plaintiff’s property remains in
5    Defendants’ possession and control, and the risk that Defendants will break it open
6    and continue searching, inspecting and cataloguing its contents is actual and ongoing.
7               36.   Moreover, Plaintiff continues to be deprived of any access to or the use
8    and enjoyment of his property contained in the box. Meanwhile, Plaintiff has no
9    means to recover the property seized by Defendants, unless he first subjects himself
10   to criminal investigation by following the unlawful procedures prescribed by
11   Defendants, as described above.
12                                   FIRST CAUSE OF ACTION
13                    (For Injunctive Relief to Address Ongoing Violations of
14                              Fourth and Fifth Amendment Rights)
15                                     (Against All Defendants)
16              37.   Plaintiff realleges and incorporates by reference the allegations in each
17   of the preceding paragraphs.
18              38.   The Fourth Amendment to the United States Constitution provides that,
19   “[t]he right of the people to be secure in their persons, houses, papers, and effects,
20   against unreasonable searches and seizures, shall not be violated, and no Warrants
21   shall issue, but upon probable cause, supported by Oath or affirmation, and
22   particularly describing the place to be searched, and the persons or things to be
23   seized.”
24              39.   The Due Process Clause of the Fifth Amendment to the United States
25   Constitution provides that, “[n]o person shall be . . . deprived of life, liberty, or
26   property, without due process of law.” U.S. Const. amend. V.
27              40.   Confiscation, detention, inspection and/or cataloguing of the contents of
28   a safe deposit box containing private property is a search and seizure for purposes of
                                               11
                                            COMPLAINT
     483238.5
     Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 12 of 17 Page ID #:12



1    the Fourth Amendment. See, e.g., United States v. Chadwick, 433 U.S. 1, 11 (1977)
2    (“By placing personal effects inside a double-locked footlocker, respondents
3    manifested an expectation that the contents would remain free from public
4    examination.”), abrogated on other grounds by California v. Acevedo, 500 U.S. 565
5    (1991); United States v. Spilotro, 800 F.2d 959, 962 (9th Cir. 1986) (“We begin by
6    noting that there is no question that defendant Blasko has standing to challenge the
7    search of his home, person, and safe deposit box.”); United States v. Wetselaar,
8    No. 2:11-CR-00347-KJD, 2013 WL 8206582, at *10 (D. Nev. Dec. 31, 2013) (“[A]s
9    renters of those boxes, Defendants had a reasonable expectation of privacy in the
10   contents, which include the space inside the box and the inner metal liner itself.”).
11              41.   Beginning on or about March 22, 2021, and continuing until the time of
12   the filing of this action, in the Central District of California, Defendants seized the
13   USPV safe deposit box Plaintiff rents and containing Plaintiff’s personal property,
14   without any knowledge of the safe deposit box’s contents or the identity of the owner
15   of its contents.
16              42.   On information and belief, Defendants unreasonably seized the safety
17   deposit box without a valid warrant and without probable cause to believe its
18   contents, or the owner of its contents, were connected to any crime.
19              43.   On information and belief, Defendants did not have a warrant to search
20   the contents of any specific safe deposit box identified the box by number.
21              44.   On information and belief, Defendants have begun to break open, search
22   and inventory, and there is a serious risk that they will continue to break open, search
23   and inventory, the contents of seized safe deposit boxes, although Defendants lack
24   probable cause to conduct such searches and seizures.
25              45.   Plaintiff has not consented to the search of his safe deposit box or its
26   contents.
27              46.   Defendants have not initiated criminal proceedings against Plaintiff in
28   connection with the contents of his seized safe deposit box or otherwise. Nor do
                                               12
                                            COMPLAINT
     483238.5
     Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 13 of 17 Page ID #:13



1    Defendants have probable cause to initiate such proceedings here.
2               47.   Nonetheless, Defendants are unreasonably refusing to return the contents
3    of safe deposit boxes to box holders, unless and until they forfeit the confidentiality
4    associated with their safe deposit boxes by identifying themselves to Defendants, and
5    thus submitting themselves to criminal investigation and potential prosecution.
6               48.   Furthermore, on information and belief, Defendants have refused to
7    provide box holders and/or their counsel with a copy of the search warrant that
8    purportedly authorizes their ongoing search and seizure of the boxes, unless box
9    holders subject themselves to criminal investigation, which is entirely unreasonable.
10              49.   Plaintiff has suffered, and continues to suffer, irreparable injury as a
11   result of Defendants’ conduct in violation of his Fourth and Fifth Amendments rights,
12   including: Defendants’ continuing deprivation of Plaintiff’s possessory rights in his
13   personal property without due process; Defendants’ continuing violation of Plaintiff’s
14   Fourth Amendment rights resulting from Defendants’ ongoing search, seizure and
15   inventorying of Plaintiff’s property in the absence of a valid warrant and probable
16   cause; and Defendants’ continuing violation of Plaintiff’s Fifth Amendment rights by
17   insisting that box holders forego the confidentiality associated with a safe deposit box
18   and submit to a criminal investigation to obtain access to their property.
19              50.   Defendants have stated their intention to continue searching, inspecting
20   and retaining the property they unreasonably and unlawfully seized from Plaintiff.
21   Therefore, Plaintiff has suffered, and will continue to suffer, irreparable injury absent
22   an injunction restraining and enjoining Defendants from (a) continuing to search,
23   inspect, inventory and retain Plaintiff’s property; (2) conditioning the release of
24   Plaintiff’s property on Plaintiff’s disclosure of his identity and consent to being
25   subjected to a criminal investigation; and (3) continuing to hold Plaintiff’s property.
26   //
27   //
28   //
                                                13
                                             COMPLAINT
     483238.5
     Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 14 of 17 Page ID #:14



1                                  SECOND CAUSE OF ACTION
2    (For Return of Property Pursuant to Federal Rule of Criminal Procedure 41(g))
3                                 (Against Defendant United States)
4               51.   Plaintiff realleges and incorporates by reference the allegations in each
5    of the preceding paragraphs.
6               52.   Federal Rule of Criminal Procedure 41(g) provides that, “[a] person
7    aggrieved by an unlawful search and seizure of property or by the deprivation of
8    property may move for the property’s return . . . .”
9               53.   Defendants seized, and continue to maintain their possession and control
10   of, the safe deposit box Plaintiff is leasing, in which Plaintiff is storing his personal
11   property. Defendants seized the safe deposit box without any probable cause to
12   believe the contents of the safe deposit box were connected to any crime, and, on
13   information and belief, without a valid warrant authorizing Defendants to search
14   Plaintiff’s safe deposit box.
15              54.   Because Defendants’ conduct as described herein constituted an
16   unlawful search and seizure of the contents of Plaintiff’s safe deposit box in violation
17   of his Fourth Amendment rights, and an unlawful deprivation of Plaintiff’s property
18   without due process in violation of his Fifth Amendment rights, Plaintiff is entitled to
19   the return of his property under Rule 41(g).
20                                  THIRD CAUSE OF ACTION
21                     (For Order Disclosing Warrant and Property Receipt)
22                                     (Against All Defendants)
23              55.   Plaintiff realleges and incorporates by reference the allegations in each
24   of the preceding paragraphs.
25              56.   Federal Rule of Criminal Procedure 41(f)(1)(C) provides, in relevant
26   part, that, “[t]he officer executing the warrant must give a copy of the warrant and a
27   receipt for the property taken to the person from whom, or from whose premises the
28   property was taken . . . .”
                                               14
                                            COMPLAINT
     483238.5
     Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 15 of 17 Page ID #:15



1               57.   On information and belief, Defendants did not leave copies of the
2    warrant and receipt of property taken at the USPV Olympic Boulevard facility that
3    were accessible to box holders or their counsel. In fact, on information and belief,
4    Defendants have refused to provide a copy of the warrant unless and until box holders
5    identify themselves to Defendants.
6               58.   Accordingly, Defendants should be ordered to provide Plaintiff’s
7    counsel with a copy of the warrant and the receipt of the property taken from the
8    USPV Olympic Boulevard facility, or make copies of such documents available to
9    box holders and/or their counsel at that location, without requiring box holders to first
10   identify themselves to Defendants to obtain such copies.
11                                 FOURTH CAUSE OF ACTION
12                                         (Declatory Relief)
13                                     (Against All Defendants)
14              59.   Plaintiff realleges and incorporates by reference the allegations in each
15   of the preceding paragraphs.
16              60.   Plaintiff contends that Defendants’ conduct has violated, and continues
17   to violate, Plaintiff’s Fourth and Fifth Amendment rights as described above, and that
18   Plaintiff is therefore entitled to the injunctive and other relief he seeks herein.
19              61.   On information and belief, Defendants contend that their search, seizure,
20   and conditioned refusal to return Plaintiff’s property is reasonable and lawful, and
21   deny that Plaintiff is entitled to any relief.
22              62.   A judicial declaration is necessary and appropriate at this time and under
23   these circumstances, therefore so that Plaintiff may ascertain his rights to regain
24   possession of his personal property seized by Defendants, and Defendants’ lack of
25   any right to use information obtained from the unlawful search and seizure of
26   Plaintiff’s property against him.
27              63.   Accordingly, Plaintiff requires a judicial determination of the parties’
28   respective rights and liabilities, and a declaration that Defendants’ conduct constitutes
                                               15
                                            COMPLAINT
     483238.5
     Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 16 of 17 Page ID #:16



1    an unreasonable search and seizure conducted in a manner that has violated, and
2    continues to violate, Plaintiff’s Fourth and Fifth Amendment rights.
3                                     PRAYER FOR RELIEF
4               Plaintiff prays for judgment against Defendants as follows:
5               A.    For a preliminary and permanent injunction ordering Defendants to
6    immediately cease all seizures, searches, inspections and inventorying of Plaintiff’s
7    property; to preclude Defendants’ use of any information obtained, directly or
8    indirectly, from their unlawful search and seizure of Plaintiff’s property to
9    investigate and/or prosecute him; and to enjoin Defendants’ further violations of
10   Plaintiff’s Fourth and Fifth Amendment rights as described herein.
11              B.    For an order requiring Defendants to immediately return all property
12   seized by Defendants and belonging to Plaintiff, without requiring Plaintiff to first
13   disclose his identity or identifying information to Defendants.
14              C.    For an order requiring Defendants to immediately provide Plaintiff’s
15   counsel with a copy of the warrant and receipt of property taken from the USPV
16   Olympic Boulevard facility, or to make such copies available to box holders and/or
17   their counsel at the facility, without requiring box holders to first disclose their
18   identities to Defendants.
19              D.    For a declaration that Defendants’ conduct as described herein has
20   violated Plaintiff’s rights under the Fourth and Fifth Amendments to the United
21   States Constitution.
22              E.    For such other and further relief as the Court deems just and proper.
23
24   DATED: April 3, 2021                       ISAACS | FRIEDBERG LLP
25
26
                                                Jeffrey B. Isaacs, Esq.
27                                              Jerome H. Friedberg, Esq.
                                                Attorneys for Plaintiff James Poe
28
                                               16
                                            COMPLAINT
     483238.5
     Case 2:21-cv-02900 Document 1 Filed 04/03/21 Page 17 of 17 Page ID #:17



1                                  DEMAND FOR JURY TRIAL
2               Plaintiff James Poe hereby demands a jury trial on all issues properly triable
3    to a jury pursuant to Federal Rule of Civil Procedure 38.
4
5    DATED: April 3, 2021                       ISAACS | FRIEDBERG LLP
6
7
                                                Jeffrey B. Isaacs, Esq.
8                                               Jerome H. Friedberg, Esq.
                                                Attorneys for Plaintiff James Poe
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               17
                                            COMPLAINT
     483238.5
